Citation Nr: 9914863	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-37 490	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1942 to March 
1943.

This appeal was initially from a July 1993 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  While the appeal was pending, the 
appellant filed a motion for reconsideration of an October 
1988 decision of the Board of Veterans' Appeals (Board).  The 
Chairman of the Board has ordered reconsideration of the 
October 1988 decision by an expanded panel of members of the 
Board, pursuant to his discretionary authority to do so.  
38 U.S.C.A. § 7103 (West Supp. 1998).  The order to 
reconsider the October 1988 Board decision subsumed the 
appeal that was pending when the chairman ordered 
reconsideration.

The Board issued its reconsideration decision in May 1997.  
That decision found the appellant had not submitted new and 
material evidence to reopen the claim previously disallowed 
in November 1952, based on a then-current standard for 
determining whether evidence was new and material.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The United 
States Court of Appeals for the Federal Circuit subsequently 
overruled Colvin, holding the Board must apply the definition 
of new and material evidence articulated in VA regulations.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
October 1998, on appeal from the Board's May 1997 
reconsideration decision, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) vacated the Board's May 1997 reconsideration 
decision.  The Court remanded the case for the 
reconsideration panel to readjudicate, applying the 
regulatory definition of new and material evidence and the 
Hodge decision.

This is the Board's reconsideration decision.  It replaces 
the October 1988 decision of the Board and constitutes the 
final decision of the Board in the appeal pending and 
previously decided in October 1988.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for asthma was denied in an adjudication by letter 
of November 14, 1952; the letter informed the appellant of 
his appellate rights.

2.  The appellant did not file a notice of disagreement with 
the November 14, 1952, denial of his claim during the year 
following that date.

3.  Evidence submitted subsequent to November 14, 1952, is 
not so significant that it must be considered in order to 
decide the merits of the claim fairly.


CONCLUSIONS OF LAW

1.  The adjudication of November 14, 1952, is final.  
38 U.S.C.A. §§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (1998).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for asthma.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  BACKGROUND

The appellant submitted a formal application for VA 
disability compensation for asthma in March 1943.  He stated 
on the application that he had had asthma "since birth."  
Service medical records received in March and July 1943 
showed findings of "inspiratory and expiratory wheezes, 
bronchi," on his June 1942 induction physical examination, a 
record of hospitalization for asthma in which the appellant 
reported having asthma "as long as he could remember," and 
a separation document showing disability discharge for 
"asthma, bronchial, chronic, severe, E[xisted] P[rior] T[o] 
I[nduction]."

The RO denied the claim in August 1943 and notified the 
appellant of the decision and of his appellate rights by 
letter of August 18, 1943.  The appellant did not submit an 
appeal within one year after the date of the notice.

The appellant submitted a statement in October 1943 and the 
RO confirmed and continued the denial in November 1943.  The 
RO notified the appellant in a letter of November 25, 1943, 
of the continuance of the denial and of his right to initiate 
an appeal within one year of the date of the notice.  The 
appellant did not do so.

In September 1946, the appellant requested that his claim be 
reopened, submitting a statement from H. Gray, M.D., saying 
that he had treated the appellant since February 1946 for 
asthma.  The RO denied the claim in October 1946 and notified 
the appellant of the decision and of his appellate rights by 
letter of October 31, 1946.  The appellant did not initiate 
an appeal during the year following the date of the notice of 
denial.

In February 1950, the appellant submitted another statement 
from Dr. Gray that he had treated the appellant since 
childhood without recollection of treating asthma.  The RO 
reconsidered, confirmed, and continued the prior disallowance 
in a February 1950 rating decision, notifying the appellant 
of the decision and of his appellate rights in a letter of 
February 14, 1950.  The appellant did not appeal within the 
following year.

In June 1951, duplicate service medical records were received 
from the service department.

In November 1952, the appellant submitted statements from a 
brother and a former school classmate, both denying the 
appellant had asthma prior to service.  He also submitted his 
statement that he was not troubled with asthma before 
service.  The RO again confirmed and continued the denial, 
providing notice and appellate rights in a letter of November 
14, 1952.  The appellant did not appeal.

On VA examination in October 1965, the appellant reported 
respiratory problems for years.  Examination confirmed the 
diagnosis of asthma.  A VA hospital report of September 1979 
noted asthma for many years with numerous hospitalizations.

In March 1982, the appellant submitted a statement asking for 
compensation rather than pension.  The RO advised him by 
letter in July 1982 that his claim for compensation had been 
denied previously.  In August 1982, he submitted private 
medical records from 1970 to 1980 showing treatment for 
asthma and a statement styled a "notice of disagreement" 
with the RO's July 1982 letter.  The RO advised the appellant 
by letter of August 1982 that there was no recent decision 
with which he could disagree, and that the July 1982 letter 
merely advised him of the status of his claim.  The August 
1982 letter reviewed the procedural history of his claim 
since March 1943, and informed him that the evidence newly 
submitted was not proof of incurrence or aggravation in 
service of any current disability; he was advised of the type 
of evidence necessary to reopen his claim.

In May 1987, the appellant submitted a claim for service 
connection for asthma, accompanied by duplicates of service 
medical records and by private hospital records of admissions 
for asthma in April 1983 and December 1985.  Both hospital 
reports noted the appellant's report of onset of asthma in 
the Army.  An April 1987 statement from a private physician 
reported a history of complaints of asthma with shortness or 
breath since 1942; the reporting physician stated he had 
examined and treated the appellant in April 1987.  In May 
1987, the RO denied service connection for asthma, and the 
instant appeal ensued.

The appellant testified at a VA hearing in June 1988.  He 
denied having any breathing problems prior to service, 
stating he had played sports without difficulty.  He denied 
telling service medical personnel he had had breathing 
problems prior to service, and he denied knowledge of how the 
service could have gotten such an idea.  He stated he 
answered affirmatively when asked on induction and later when 
hospitalized in service if he had been sick as a child, 
meaning he had had the usual childhood diseases.  He denied 
ever stating he had asthma or breathing problems as a child.  
He stated he had no breathing problem until a particular gas 
mask exercise about six or seven weeks into basic training.  
He stated, essentially, that his problems began in service, 
continued getting worse, required medical treatment 
immediately upon separation and had continued getting worse 
until the present.  In November 1988, he submitted duplicate 
service medical records.  The positive finding for the lungs 
on the induction examination was obscured in this submission.

In April, May, and July 1993, the veteran submitted 
duplicates of the service medical records first submitted in 
1943.  In July 1993, the appellant submitted duplicates of 
September 1979 VA hospital records previously submitted and 
private hospital records of treatment of asthma in December 
1980 and April 1983.  The private records noted the 
appellant's report of onset while in the Army.  VA outpatient 
treatment records of November 1987 to March 1993 show ongoing 
treatment for asthma and other respiratory disorders.  An 
August 1993 statement from F. L. stated he met the appellant 
on the bus taking them to Fort Benning for induction in the 
Army and the appellant appeared in good health when they met.  
He stated they went through basic training together, and the 
appellant showed no breathing problems until they had gas 
chamber training followed by a 40-mile hike, at which time he 
first observed the appellant demonstrate breathing problems.

The appellant testified at a hearing before a member of the 
Board in March 1994.  The appellant reiterated his prior 
hearing testimony that he did not have asthma prior to 
service.  He argued that whereas he was accepted for 
induction, the notation on his induction examination of 
wheezing was insufficient evidence to rebut the presumption 
of soundness, and that the initial occurrence of asthma 
symptoms more than seven months after entrance evidenced 
onset in service.  His representative stated that the 
appellant did not have any "quote new and material evidence 
right now in this case to reopen it with other than the 
testimony of the veteran."  Transcript at 3 (March 7, 1994).  
The appellant reiterated that he had no breathing problems 
during basic training, first having problems during a 
particular gas mask exercise followed by a long march about 
six or seven months after entrance.  He denied having told 
military personnel that he had asthma before service.

In January 1999, the appellant submitted copies of service 
personnel records including a notice of induction, and 
otherwise pertaining primarily to performance appraisals, 
pay, period of enlistment, and insurance.  He also submitted 
a copy of the report of physical examination for induction 
initially received by VA in 1943, and subsequently 
resubmitted in June 1951, May 1987, November 1988, and April, 
May, and July 1993.  The appellant submitted a written, 
signed waiver of his right to initial review of the evidence 
by the agency of original jurisdiction.  In February 1999, he 
submitted another set of copies of the materials he submitted 
in January 1999.

II.  ANALYSIS

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  
That duty, in a case where the appellant seeks to reopen a 
previously disallowed claim, includes informing the appellant 
of the need to submit specific evidence that may be new and 
material when VA has notice of the existence of such 
evidence.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996).  
Nothing in the record suggests the existence of evidence not 
of record that might prove new and material.  The application 
for disability compensation is complete, and VA has no duty 
to inform him of the necessity to submit any evidence to 
complete it.

When an agency of original jurisdiction, in this case the RO, 
disallows a claim for disability compensation, that denial 
must be timely appealed or the decision becomes final.  
38 C.F.R. §§ 3.160(d), 20.1103 (1998).  The claim may be 
reopened only if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1998).

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denies an attempt to reopen a claim and that 
issue reaches the Board on appeal, the Board must determine 
first whether new and material evidence has been presented or 
secured, second, whether the claim as reopened is well 
grounded, and third, if the claim is well grounded (after 
ensuring the duty to assist under 38 C.F.R. § 5107(b) is 
discharged), evaluate the merits of the claim.  Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).  The 
evidence to be reviewed for sufficiency to reopen a claim is 
the evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether evidence is 
new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In this case, the most recent denial of the claim was in 
November 1952.  The RO letters of July and August 1982 cannot 
be deemed decisions for finality purposes, because neither 
provided the appellant notice that he could appeal those 
letters as decisions.  See 38 C.F.R. §§ 19.25, 20.1103 
(1998).

The appellant avers that he did not have asthma prior to 
service and that he incurred it in service, or, in the 
alternative, if he had asthma prior to service, it was 
aggravated by service.  The RO found in November 1952 that 
the evidence previously of record established the appellant 
had asthma when he entered service, and the evidence 
submitted since the prior disallowance of his claim was 
cumulative of that previously of record.  The regulation does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  At 
the least, it is reasonable to require evidence submitted 
since November 1952 to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The medical documents presented or secured since November 
1952 that are photocopies of evidence previously of record 
obviously are not new, and cannot be "new and material."  
The remainder is new, in that it was not previously of 
record.  The new medical evidence is not so significant that 
it must be considered to decide the merits of the claim, 
because it is informative only of the medical status of 
asthma contemporaneous with each record.  It is not 
informative of the question whether the reported asthma was 
incurred or aggravated in service, because the only content 
bearing on the time and circumstances of onset of asthma is 
the oft repeated history from the appellant, long of record, 
hence cumulative, and therefore not new.  It does not fill in 
gaps in a record permitting a clearer view of the status of 
the appellant's asthma before, during, and after service.  
Thus, the new element of the medical evidence does not 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
. . .."  Id..

The affidavit of F. L. is new, but it is not probative of 
whether asthma pre-existed service or was aggravated by 
service, because the diagnosis and evaluation of the progress 
of asthma are medical matters beyond his competency to 
report.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Taking the statement as true on its face, it asserts only 
that the affiant did not observe the appellant having 
difficulty breathing prior to the reported time.  It cannot 
be evidence that the appellant did not have asthma prior to 
service.  Regarding the ground of denial that asthma pre-
existed service, it is not competent evidence.  Espiritu, 2 
Vet. App. 492.  Whereas it is not competent evidence 
regarding whether the appellant had asthma before service, it 
is not significant to rebut the appellant's March 1943 
statement over his own signature, and others, that he had 
asthma since infancy.  Thus, to the extent that the affidavit 
is intended as evidence of incurrence in service, it is not 
significant evidence, nor can it be unfair to decline to 
reopen a determination of whether asthma pre-existed service 
based upon it.

To the extent F. L.'s statement is submitted as evidence of 
aggravation, it is a lay statement addressing a medical 
question, the progress of asthma.  It is not probative on 
that point for lack of competency of the affiant to testify 
on medical matters.  Espiritu, 2 Vet. App. 492.  A single 
observation of an episode of difficulty breathing is not 
evidence of aggravation of asthma at all, and therefore 
cannot be so significant that it must be considered in order 
to decide the merits of the claim fairly.

The appellant's testimony at both hearings is cumulative in 
its most material part.  It reiterates his November 1952 
assertion that he did not have asthma prior to service, hence 
it is cumulative.  Cumulative evidence cannot be new and 
material.  38 C.F.R. § 3.156(a).  

The service personnel records submitted in January 1999 have 
nothing to do with any element of the appellant's claim.  
They show that he was drafted, that he served, that he was 
paid, that his performance was appraised, and that he had 
insurance.  None of this evidence is significant to the 
question whether he incurred or suffered aggravation of 
asthma in service.

The report of physical examination on induction, submitted 
nine times since 1943, has not become new with additional 
photocopying.  

Whereas the appellant has failed to submit new and material 
evidence, 38 C.F.R. § 3.156(a) (1998), his claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  The Board need 
not reach the question whether the claim is well grounded.



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for asthma not having been presented or 
secured, the benefit sought on appeal is denied.



			
	J. SHERMAN ROBERTS	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	N. I. PHILLIPS
	Member, Board of Veterans' Appeals


			
	HOLLY E. MOEHLMANN	C. P. RUSSELL
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	M. D. LYON
	Member, Board of Veterans' Appeals



 

